               Case 1:19-cv-01410-ELH Document 142 Filed 10/09/20 Page 1 of 1
                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
         CHAMBERS OF                                                                  101 WEST LOMBARD STREET
    DEBORAH L. BOARDMAN                                                              BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                               (410) 962-7810
                                                                                           Fax: (410) 962-2577
                                                                                    MDD_DLBChambers@mdd.uscourts.gov




                                               October 9, 2020


              RE:     Green v. AMF Bowling Centers, Inc.
                      Civil No.: ELH-19-1410


                                             LETTER ORDER

      Dear Counsel,

              I have received plaintiff’s request for an emergency conference regarding whether the Rule
      30(b)(6) deposition will go forward as planned on Tuesday, October 13, 2020. ECF No. 141. This
      request followed defendant’s position that it will seek to postpone the deposition until after Judge
      Hollander has ruled on plaintiff’s objections to my September 23, 2020 and October 6, 2020 letter
      orders, ECF Nos. 134 and 139. ECF No. 140. In the objections, plaintiff challenges two of my
      rulings regarding the Rule 30(b)(6) deposition topics. See Pl.’s Obj. 4, 6.

              The 30(b)(6) deposition will take place on Tuesday, October 13, 2020. Plaintiff may
      depose the corporate witness about the Rule 30(b)(6) topics consistent with my rulings. Should
      Judge Hollander sustain plaintiff’s objections to my rulings on the Rule 30(b)(6) deposition topics,
      plaintiff may seek leave to reopen the deposition for the limited purpose of eliciting testimony
      consistent with Judge Hollander’s ruling.

             Despite the informal nature of this letter, it will constitute an Order of the Court and will
      be docketed accordingly.


                                                           Very truly yours,

                                                                      /s/
                                                           Deborah L. Boardman
                                                           United States Magistrate Judge
